continuation sheet:
Notice of Pre-AIA  or AIA  Status
The present application, filled on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed May 18, 2022 to the office action made on March 7, 2022. 
Applicant argues “there is no teaching or suggestion in any cited piece of art that replacing the avermectin derivatives of Lespine et al. with a renin inhibitor of Khan et al and combining the renin inhibitor of Khan et al. with chloroquine, would be useful for treating treating drug resistant pasmoduim infections using the claimed method with the specific and unique compounds. None of the specific compounds listed in the claimed invention is taught or suggested by McCann et al. It is known in the art that even minor changes in the nature of a substituent or in the position of a substituent can generally lead to completely unpredictable activity results. As such, a skilled artisan would not readily predict the instantly claimed.”
However, the Examiner points out that the rejection of record makes no mention of interchanging drugs.  Moreover, the “comprising” language of the claims do not exclude additional components argued above.  Furthermore, the claims (see New Claim 28), also, includes additional anti-malarial treatments.
The newly presented claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached on 8:30a.m.-5:00p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627